                Case 8:16-cr-00502-GJH Document 88 Filed 06/26/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        *
                                                 *
           v.                                    *    CRIMINAL NO. GJH-16-502
                                                 *
 NELASH DAS,                                     *
                                                 *
                   Defendant                     *
                                                 *
                                                 *
                                              *******

                      GOVERNMENT’S MOTION FOR EXAMINATION
                TO DETERMINE EXISTENCE OF SANITY AT TIME OF OFFENSE

       The United States of America, by and through its undersigned attorneys, hereby respectfully

moves for an order requiring that a psychiatric or psychological examination of the defendant be

conducted in order to determine the existence or nonexistence of insanity at the time of the offenses

charged.

                                           Background

       On August 7, 2017, a federal grand jury for the District of Maryland returned a three count

superseding indictment charging the defendant with attempting to provide material support to a

foreign terrorist organization, in violation of 18 U.S.C. § 2339B; attempting to murder a federal

employee, in violation of 18 U.S.C. § 1114; and using and carrying a firearm during and in relation

to a crime of violence, in violation of 18 U.S.C. § 924(c). The parties filed a number of consent

continuance motions in order to permit time for discussions regarding disposition.

       In August 2018, defense counsel retained a medical professional to examine the defendant to

assess his competency. According to defense counsel, the medical professional had concerns

regarding the defendant’s competency and recommended that the defendant begin taking

antipsychotic medication in an effort to address the defendant’s condition. Those medications were
           Case 8:16-cr-00502-GJH Document 88 Filed 06/26/19 Page 2 of 3



later adjusted in an effort to address the defendant’s symptoms.

       On November 5, 2018, the parties and Court held a status call during which these issues were

discussed. Consistent with the discussion on the call, the Government thereafter filed a motion to

determine mental competency in order to trigger certain procedures under 18 U.S.C. § 4241. See

ECF No. 75. The Government later moved for a psychiatric or psychological examination under §

4241(b). See ECF No. 75. At a hearing on June 11, 2019, consistent with the psychologist’s report,

the Court found by a preponderance of the evidence that the defendant presently is not competent to

proceed to trial. Accordingly, the Court remanded the defendant for a period of no more than four

months to the custody of the Attorney General for placement in a suitable BOP facility to determine

whether there was a substantial probability that in the foreseeable future he would attain the capacity

to permit the proceedings to go forward.

       On June 26, 2019, the defendant filed notice under Rule 12.2(a) that he intends to assert a

defense of insanity at the time of the offense.

                                              Argument

       If a defendant files notice under Rule 12.2(a), then Rule 12.2(c)(1)(B) requires the Court to

order the defendant to be examined under 18 U.S.C. § 4242. Accordingly, the Government now

moves for an order under § 4242(a) for a psychiatric or psychological examination of the defendant.

Pursuant to § 4242(a), the examination (and the filing of the report thereafter) will proceed consistent

with § 4247(b) and (c).

       The defendant already is at a BOP facility pursuant to the Court’s previous competency

evaluation order. The sanity evaluation, to the extent possible, should take place while the defendant

already is at the particular BOP facility. The selection of the psychiatrist or psychologist at the

particular BOP facility is appropriately left to the discretion of the Attorney General.



                                                  -2-
   Case 8:16-cr-00502-GJH Document 88 Filed 06/26/19 Page 3 of 3



A proposed order is attached.


                                      Respectfully submitted,

                                      Robert K. Hur
                                      United States Attorney

                                By:           /s/
                                      Thomas P. Windom
                                      Assistant United States Attorney




                                        -3-
